DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 11/28/2018, 11/29/2018, 03/11/2019, and 03/21/2018, have been considered.

Drawings
The drawings filed on 11/28/2018 are accepted.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“an impedance measurer,” recited in claims 1, 4-5, 7-8, 10, 12-14, 18, 22-23, 25, and 28.
“a parameter obtainer,” recited in claims 1 and 13.
“a bio-impedance obtainer,” recited in claims 1 and 10.
“a storage part,” recited in claim 14.
“a mode setter,” recited in claim 15.
“a bio-information obtainer,” recited in claim 16.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 4-5, 7-8, 10, 12-16, 18, 22-23, 25, and 28 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

an impedance measurer 130 (FIG. 1; ¶50-51), corresponds to the impedance measurer;
a parameter obtainer 140 (FIG. 1; ¶51, ¶65), corresponds to the parameter obtainer;
a bio-impedance obtainer 150 (FIG. 1; ¶51, ¶66), corresponds to the bio-impedance obtainer; 
a storage part 640 (FIG. 6; ¶95, ¶102), corresponds to the storage part; 
a mode setter 610 (FIG. 6; ¶95-96), corresponds to the mode setter; and
a bio-information obtainer 640 (FIG. 6; ¶95, ¶99), corresponds to the bio-information obtainer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15-31 are rejected under 35 U.S.C. 102 as being anticipated by Jung (U.S. Patent Publication 2017/0100052 A1).
Regarding claim 1, Jung teaches a bio-signal measuring apparatus (Jung: Abstract [“A method of measuring a bio signal using a bio signal measuring apparatus…”]), comprising:
a first electrode (Jung: FIGS. 1-2, ¶82 [“…first electrode 110a of the electrode unit 110…”]);
a second electrode (Jung: FIGS. 1-2, ¶86 [“…Zc represents contact impedance between electrodes 110a, 110b, 110c, and 110d…”]);
a third electrode (Jung: FIGS. 1-2, ¶86 [“…Zc represents contact impedance between electrodes 110a, 110b, 110c, and 110d…”]);
a fourth electrode (Jung: FIGS. 1-2, ¶86 [“…Zc represents contact impedance between electrodes 110a, 110b, 110c, and 110d…”]);
a first circuit network and a second circuit network, each of the first circuit network and the second circuit network includes one or more resistances (Jung: FIGS. 4, 13-20, ¶137-155 [“FIG. 13 is another circuit diagram for explaining an apparatus 100 for measuring a bio signal according to an exemplary embodiment.”] {The Examiner notes that each of the different circuits can be produced by changing the switches 126a-126e to provide the first and second circuit networks recited in the claim(s).});
an impedance measurer (Jung: FIGS. 1-4, ¶80 [“…an impedance measuring unit (e.g., impedance measurer) 120…”]) configured to:
measure a first impedance of the first circuit network in a first correction mode (Jung: FIGS. 1, 4, 15-20, 23; ¶146-149 […all contact impedances Zc1, Zc2, Zc3, and Zc4 of the first to fourth electrodes 110a, 110b, 110c, and 110d may have different values, respectively. Unlike FIG. 4, since all the contact impedances Zc1, Zc2, Zc3, and Zc4 have different values in the circuit diagram of FIG. 15, there are five unknowns Zm, Zc1, Zc2,  Zc3, and Zc4 in total. Therefore, the mode controller 130 illustrated in FIG. 1 may control the impedance measurer 120 in five modes. The mode controller 130 may control the impedance measurer 120 under the first mode as illustrated in FIG. 15. Under the first mode, the current source 122 may be connected between the first electrode 110a and the fourth electrode 110d, and the voltmeter 124 may be connected between the second electrode 110b and the third electrode 110c…”]; {Including Eqns. 10-11.}; ¶185-193 {The measuring of the contact impedance values Zc1-4 by changing the circuit network. e.g. the measuring of Z2.});
measure a second impedance of the second circuit network in a second correction mode (Jung: FIGS. 1, 4, 15-20, 23; ¶146-149 […all contact impedances Zc1, Zc2, Zc3, and Zc4 of the first to fourth electrodes 110a, 110b, 110c, and 110d may have different values, respectively. Unlike FIG. 4, since all the contact impedances Zc1, Zc2, Zc3, and Zc4 have different values in the circuit diagram of FIG. 15, there are five unknowns Zm, Zc1, Zc2,  Zc3, and Zc4 in total. Therefore, the mode controller 130 illustrated in FIG. 1 may control the impedance measurer 120 in five modes. The mode controller 130 may control the impedance measurer 120 under the first Including Eqns. 10-11.}; ¶185-193 {The measuring of the contact impedance values Zc1-4 by changing the circuit network. e.g. the measuring of Z3});
measure a third impedance of an object in a first measurement mode, using the first electrode, the second electrode, the third electrode, and the fourth electrode (Jung: FIGS. 1, 4, 15-20, 23; ¶150-156 […all contact impedances Zc1, Zc2, Zc3, and Zc4 of the first to fourth electrodes 110a, 110b, 110c, and 110d may have different values, respectively. Unlike FIG. 4, since all the contact impedances Zc1, Zc2, Zc3, and Zc4 have different values in the circuit diagram of FIG. 15, there are five unknowns Zm, Zc1, Zc2,  Zc3, and Zc4 in total. Therefore, the mode controller 130 illustrated in FIG. 1 may control the impedance measurer 120 in five modes. The mode controller 130 may control the impedance measurer 120 under the first mode as illustrated in FIG. 15. Under the first mode, the current source 122 may be connected between the first electrode 110a and the fourth electrode 110d, and the voltmeter 124 may be connected between the second electrode 110b and the third electrode 110c….the impedance measurer 120 measures the first to fifth impedance values Zi, Z2 , Z3 , Z4 , and Zs, the bio impedance obtainer 140 may obtain the bio impedance Zm by compensating for an effect of contact impedances Zc1, Zc2, Zc3, and Zc4 in the first to fifth impedance values Zu Z2 , Z3 , Z4 , and Zs· The bio impedance obtainer 140 may take into account the internal impedance Zs of the current source 122 when compensating for the effect of the contact impedances Zc1, Zc2, Zc3, and Zc4…”]; {Including Eqns. 13-14.}; ¶185-193 {Measuring of the internal impedance Zs of the current source }); and
Including Eqns. 10-14.} {See above.});
a parameter obtainer configured to obtain an internal parameter of the impedance measurer, based on the first impedance of the first circuit network in the first correction mode and the second impedance of the second circuit network in the second correction mode (Jung: FIGS. 17-18, ¶193 [“In operation 1270, the bio impedance obtainer 140 may obtain the bio impedance Zm from the first to fifth impedance values Zi, Z2 , Z3 , Z4 , and Z5 and the internal impedance Zs of the current source 122. The bio impedance obtainer 140 may calculate Zc1, Zc2, Zc3, Zc4, and Zm by simultaneously solving Equations 10 to 14, and even when values of Zc1, Zc2, Zc3, and Zc4 are not known or not calculated, the bio impedance obtainer 140 may calculate Zm.…”] {Including Eqns. 10-14.} {See above.}); and
a bio-impedance obtainer configured to obtain a bio-impedance of the object, based on the internal parameter, the third impedance of the object in the first measurement mode, and the fourth impedance of the object in the second measurement mode (Jung: FIGS. 17-18, ¶193 [“In operation 1270, the bio impedance obtainer 140 may obtain the bio impedance Zm from the first to fifth impedance values Zi, Z2 , Z3 , Z4 , and Z5 and the internal impedance Zs of the current source 122. The bio impedance obtainer 140 may calculate Zc1, Zc2, Zc3, Zc4, and Zm by simultaneously solving Equations 10 to 14, and even when values of Zc1, Zc2, Zc3, and Zc4 are not known or not calculated, the bio impedance obtainer 140 may calculate Zm.…”] {Including Eqns. 10-14.} {See above.}).
Regarding claim 18, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
claim 2, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the first circuit network and the second circuit network are configured as a single circuit (Jung: FIGS. 4, 13-20, ¶137-155 [“FIG. 13 is another circuit diagram for explaining an apparatus 100 for measuring a bio signal according to an exemplary embodiment.”] {The Examiner notes that each of the different circuits can be produced by changing the switches 126a-126e to provide the first and second circuit networks recited in the claim(s).} {See above.}).
Regarding claim 20, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the first circuit network and the second circuit network are configured separately as independent circuits (Jung: FIGS. 4, 13-20, ¶137-155 {See above.}).
Regarding claim 21, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses in the first correction mode, the impedance measurer is connected to the first circuit network and further configured to: apply a current to the first circuit network through a first terminal corresponding to the first electrode and a second terminal corresponding to the second electrode; and measure the first impedance by measuring a voltage produced between a third terminal corresponding to the third electrode and a fourth terminal corresponding to the fourth electrode (Jung: FIGS. 1, 4, 7, 15-20, 23; ¶112, ¶150-156, ¶185-193 [“The registers See above.}).
Regarding claim 22, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses in the second correction mode, the impedance measurer is connected to the second circuit network and further configured to: apply a current to the second circuit network through a first terminal corresponding to the first electrode and a second terminal corresponding to the second electrode; and measure the second impedance by measuring a voltage produced between a third terminal corresponding to the third electrode and a fourth terminal corresponding to the fourth electrode (Jung: FIGS. 1, 4, 7, 15-20, 23; ¶112, ¶150-156, ¶185-193 {See above.}).
Regarding claim 23, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses in the first measurement mode uses a four-point measurement method of measuring an impedance, using the first electrode, the second electrode, the third electrode, and the fourth electrode, and the second measurement mode uses a two-point measurement method of measuring an impedance, using short-circuits of a combination of the first electrode, Including Eqns. 1-2.} {See above.}).
Regarding claim 24, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses in the first measurement mode, the impedance measurer is connected to the first electrode, the second electrode, the third electrode, and the fourth electrode, and further configured to: apply a current to the object through the first electrode and the second electrode; and measure the third impedance by measuring a voltage produced between the third electrode and the fourth electrode (Jung: FIGS. 17-18, ¶193 {Including Eqns. 10-14.} {See above.}).
Regarding claim 25, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses in the second measurement mode, the impedance measurer is Including Eqns. 10-14.} {See above.}).
Regarding claim 26, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the internal parameter comprises an input impedance and an output impedance (Jung: FIGS. 17-18, ¶15, ¶30, ¶193 [“In operation 1270, the bio impedance obtainer 140 may obtain the bio impedance Zm from the first to fifth impedance values Zi, Z2 , Z3 , Z4 , and Z5 and the internal impedance Zs of the current source 122. The bio impedance obtainer 140 may calculate Zc1, Zc2, Zc3, Zc4, and Zm by simultaneously solving Equations 10 to 14, and even when values of Zc1, Zc2, Zc3, and Zc4 are not known or not calculated, the bio impedance obtainer 140 may calculate Zm.…”] {Including Eqns. 1-2, 10-14.} {See above.}).
Regarding claim 27, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the bio-impedance obtainer uses a bio-impedance calculation formula defining a relationship between the internal parameter of the impedance measurer, the Including Eqns. 1-2, 10-14.} {See above.}).
Regarding claim 28, the claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.

Regarding claim 11, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the bio-impedance calculation formula is obtained by measuring a contact impedance when each electrode contacts the object (Jung: FIGS. 1-2, 86 {Including Eqns. 1-2, 10-14.} {See above.}).
Regarding claim 29, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

Regarding claim 15, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses a mode setter configured to generate a control signal for setting an operation mode of the bio-signal measuring apparatus (Jung: FIGS. 1-3, ¶83 [“The mode controller 130 may change a connection mode of an internal circuit of the impedance measurer 120.”] {See above.}).

Regarding claim 16, Jung teaches all the limitations of the parent claim 1 as shown above.  Jung additionally discloses a bio-information obtainer configured to obtain bio-information of the object based on the bio-impedance of the object (Jung: FIG. 24, ¶173 [“The 
Regarding claim 30, the claim recites limitations found within claim 16, and is rejected under the same rationale applied to the rejection of claim 16.

Regarding claim 17, Jung teaches all the limitations of the parent claim 16 as shown above.  Jung additionally discloses the bio-information comprises any one or any combination of body fat mass, fat-free mass, muscle mass, skeletal muscle mass, basal metabolism, intracellular water, extracellular water, total body water, mineral content, visceral fat, blood flow, respiration, heart rate, and heart rate variability (Jung: FIG. 24, ¶173 {See above.}).
Regarding claim 31, the claim recites limitations found within claim 17, and is rejected under the same rationale applied to the rejection of claim 17.

Regarding claim 19, Jung teaches all the limitations of the parent claim 18 as shown above.  Jung additionally discloses each of the first circuit network and the second circuit network includes one or more resistances (Jung: FIGS. 4, 13-20, ¶137-155 {See above.}).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Kim (Korean Patent Publication KR 20170026914 A, an EPO/Espacenet machine translation thereof, generated 03/10/2022, is provided with this Action; and further in view of Keenan (U.S. Patent Publication 2010/0153299 Al).
Regarding claim 12, Jung teaches all the limitations of the parent claim 1 as shown above.  However, Jung is silent as to explicitly disclosing measuring the first impedance and the second impedance by changing a frequency of an input current.
Kim discloses an impedance measurement module (Kim: ¶1).  Therein, Kim discloses measuring the first impedance and the second impedance by changing a frequency of an input current (Kim: FIGS. 1-3; ¶36-45 [“…portable small-size impedance measurement module according to an embodiment of the present invention. 1, a portable small-size impedance measurement module according to an embodiment of the present invention includes an electrode 10, a multiple frequency selection unit 100…multiple frequency selection unit 100 can adjust the frequency range of the current supplied through the current application electrode 11…The control unit 600 can collectively control the impedance measurement module. That is, the respective components are controlled in cooperation with the multiple frequency selection unit 100…the bioimpedance measuring unit 300 includes a signal processing unit 310 for processing a bio-signal measured through the voltage measuring electrode 13, And an impedance signal measuring unit 330 for measuring the bioimpedance from the bio-signal.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of measuring the first impedance and the second impedance 

Regarding claim 13, Jung, in view of Kim, teach all the limitations of the parent claim 12 as shown above.  Jung discloses obtaining the internal parameter of the impedance measurer, based on the first impedance and the second impedance of the input current (Jung: FIGS. 17-18, ¶193 {Including Eqns. 10-14.} {See above.}).  Kim discloses measuring the first impedance and the second impedance by changing a frequency of an input current (Kim: FIGS. 1-3; ¶36-45 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of obtaining the internal parameter for each frequency of the impedance measurer, based on the first impedance and the second impedance that are measured for each frequency of the input current, disclosed by Jung and Kim, into Jung, as modified by Kim, with the motivation and expected benefit of obtaining the internal parameter for each frequency.  This method for improving Jung, as modified by Kim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jung and Kim.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jung and Kim to obtain the invention as specified in claim 13.

claim 14, Jung, in view of Kim, teach all the limitations of the parent claim 13 as shown above.  Jung discloses a storage part configured to store the internal parameter for each frequency of the impedance measurer (Jung: FIG. 7, ¶112 [“The registers 144a and 144b store a voltage value or an impedance value.”]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2004/0010205 A1, to Nakada, discloses a living body impedance measurement apparatus configured to measure voltage attributed to the impedance of targets by a measurement unit and to separate it into voltage attributed to resistance component and the voltage attributed to reactance component by means of a separation unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JEFFREY P AIELLO/Examiner, Art Unit 2864